        Case 5:19-cv-00981-PRW Document 138 Filed 08/17/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ROBERT A. ST. CLAIR,                          )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          Case No. CIV-19-00981-PRW
                                              )
EPHRIAM EDWARDS, and                          )
HOPELAND TRUCKING, LLC,                       )
                                              )
              Defendants.                     )

                                       JUDGMENT

       This action came on for trial before the Court and a jury, the Honorable Patrick R.

Wyrick, District Judge, presiding. On July 23, 2021 the jury rendered its verdict in this

matter totaling $1,500,000.00 for Plaintiff, and attributed fault against Defendants totaling

70% and against Plaintiff totaling 30%.

       The issues having been duly tried and the jury having duly reached its verdict, the

Court ORDERS that judgment should be and is hereby entered in favor of Plaintiff,

ROBERT A. ST. CLAIR, against Defendants HOPELAND TRUCKING, LLC AND

EPHRIAM EDWARDS in the amount of $1,050,000.00 1, with interest thereon at the rate

provided by law.

       THE COURT FURTHER ORDERS that Plaintiff as the prevailing party be

entitled to costs under 28 U.S.C. § 1920, which may be applied for within fourteen (14)



1
  The jury entered a verdict of $1,500,000.00 for Plaintiff and attributed to him 30% of
the fault, thereby reducing the judgment accordingly.
         Case 5:19-cv-00981-PRW Document 138 Filed 08/17/21 Page 2 of 2




days of this final judgment. 2

        IT IS SO ENTERED this 17th day of August 2021 in Oklahoma City, Oklahoma.




2
    See LCvR54.1.

                                         2
